

EXHIBIT 10.1


SANTEON GROUP INC.
2012 EMPLOYEE INCENTIVE STOCK OPTION PLAN


SECTION 1.  PURPOSE


The intent of the 2012 Employee Incentive Stock Option Plan is to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to certain individuals providing services to
SANTEON GROUP, INC. and its Subsidiaries (collectively, “Santeon” or the
“Company”), and to promote the success of Santeon’s business and thereby enhance
long-term shareholder value.  Stock Options granted under the Plan may be
incentive stock options (as defined under Section 422 of the Code) or
nonqualified stock options, as determined by the Administrator at the time of
grant of an option and subject to the applicable provisions of the Code, and the
regulations promulgated thereunder.  Awards of Restricted Stock may also be made
under this Plan.


SECTION 2.  DEFINITIONS


As used herein, the following definitions shall apply:


2.1   “Administrator” means the Board or any of the Board’s Committees or any
firm appointed by the Board as permitted under this Plan.


2.2 “Applicable Laws” means the legal requirements relating to stock option
plans, if any, pursuant to U.S. state corporate laws, U.S. federal and state
securities laws, the Code and the rules of any applicable Stock Exchange.


2.3 “Award” means the grant of Restricted Stock or an Option to an Employee.


2.4 “Award Agreement” means a written agreement between the Company and a
Participant relating to an Award under the Plan.


2.5 “Board” means the Board of Directors of the Company.


2.6 “Cause” means willful misconduct with respect to, or that is harmful to, the
Company or any of its affiliates including, without limitation, dishonesty,
fraud, unauthorized use or disclosure of confidential information or trade
secrets or other misconduct (including, without limitation, conviction for a
felony), in each case as reasonably determined by the Administrator.


2.7 "Change in Control" shall mean any of the following:


(a)  
the acquisition of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities by any person
or group of persons, except a Permitted Shareholder (as defined below), acting
in concert.  A “Permitted Shareholder” means a holder, as of the date of this
Plan, of voting capital stock of the Company;

(b)  
a consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
outstanding capital stock are converted into cash, securities or other property,
other than a consolidation or merger of the Company in which the Company’s
shareholders immediately prior to the consolidation or merger have the same
proportionate ownership of voting capital stock of the surviving corporation
immediately after the consolidation or merger;



(b)  
the sale, transfer or other disposition of all or substantially all of the
assets of the Company; or



 
 

--------------------------------------------------------------------------------

 
(c)  
in the event that the shares of voting capital stock of the Company are traded
on an established securities market: a public announcement that any person has
acquired or has the right to acquire beneficial ownership of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities, and for this purpose the terms “person” and
“beneficial ownership” shall have the meanings provided in Section 13(d) of the
Exchange Act or related rules promulgated by the Securities and Exchange
Commission; or the commencement of or public announcement of an intention to
make a tender offer or exchange offer for securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
securities.



2.8 “Code” means the Internal Revenue Code of 1986, as amended.


2.9 “Committee” means a committee of Directors designated by the Board to
administer the Plan.  To the extent Rule 16b-3 and/or Code Section 162(m) apply
to the Company, the Committee shall be comprised of not less than such number of
Directors as shall be required to permit Awards granted under the Plan to
qualify under Rule 16b-3, and each member of the Committee shall be an “outside
director” within the meaning of Section 162(m) of the Code.  The Company expects
to have the Plan administered in accordance with the requirements for the award
of "qualified performance-based compensation” within the meaning of Section
162(m) of the Code.


2.10 “Common Stock” means the Common Stock of the Company.


2.11 “Company” means SANTEON GROUP, INC., a Delaware corporation.


2.12 “Continuous Status as an Employee” means the absence of any interruption or
termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of:  (i) sick leave; (ii) military
leave; (iii) maternity leave; (iv) any leave taken for qualified medical or
family reasons in accordance with the provisions of the Family and Medical Leave
Act of 1993, as amended (29 U.S.C. §§ 2601 et seq.), (v) any other leave of
absence approved by the Administrator, provided that such leave is for a period
of not more than ninety (90) days, unless re-employment upon the expiration of
such leave is guaranteed by contract or statute, or unless provided otherwise
pursuant to Company policy adopted from time to time; or (vi) transfers between
locations of the Company or between the Company, its Subsidiaries or their
respective successors.


2.13 “Disability” means permanent and total disability as defined in Code
section 22(e)(3).


2.14 “Director” means any director who is also employed as an employee by the
Company. The payment of a director’s fee by the Company to an external director
shall not constitute “employment” of such director by the Company.


2.15 “Employee” means any person, including officers and directors, employed by
the Company or any Subsidiary of the Company, with the status of employment
determined based upon such minimum number of hours or periods worked as shall be
determined by the Administrator in its discretion, subject to any requirements
of the Code.  The payment of a director’s fee by the Company to an external
director shall not be sufficient to constitute “employment” of such director by
the Company.


2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended.


2.17 “Fair Market Value” means, as of any date, the fair market value of Common
Stock determined as follows:


(a) If the Common Stock is listed on any established stock exchange or a
national market system including without limitation the National Market or Small
Cap Market of the National Association of Securities Dealers, Inc.  Automated
Quotation System (“Nasdaq”), its Fair Market Value shall be the closing sales
price for such stock (or the closing bid, if no sales were reported), as quoted
on such system or exchange, or the exchange with the greatest volume of trading
in Common Stock for the market trading day on the date of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;


 
 

--------------------------------------------------------------------------------

 
(b) If the Common Stock is quoted on the Over the Counter Bulletin Board,
OTCMarkets.com or regularly quoted by a recognized securities dealer but selling
prices are not reported, its Fair Market Value shall be the mean between the
high bid and low asked prices for the Common Stock for the market trading day on
the date of determination, as reported in The Wall Street Journal, Bloomberg or
such other source as the Administrator deems reliable; or


(c) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.


2.18 “Good Reason” means the occurrence of any of the following events or
conditions without the Participant’s consent:


(a) a change in the Participant’s status, title, position or responsibilities
(including reporting responsibilities) that, in the Participant’s reasonable
judgment, represents a substantial reduction in the status, title, position or
responsibilities as in effect immediately prior thereto;


(b) a significant reduction in the Participant’s annual base salary that is not
part of a Company-wide reduction of salaries;


(c) the Company’s requiring the Participant to be based at any place outside a
50-mile radius of his or her place of employment upon a Change in Control,
except for reasonably required travel on the Company’s business that is not
materially greater than such travel requirements prior to the Change in Control;
or


(d) the Company’s failure to (i) continue in effect any material compensation or
benefit plan (or the substantial equivalent thereof) in which the Participant
was participating at the time of a Change in Control, including, but not limited
to, the Plan, or (ii) provide the Participant with compensation and benefits at
least equal (in terms of benefit levels and/or reward opportunities) to those
provided for under each employee benefit plan, program and practice as in effect
immediately prior to the Change in Control (or as in effect following the Change
in Control, if greater).


2.19 “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable Option Agreement.


2.20 “Nonqualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option, as designated in the applicable Option Agreement.


2.21 “Officer” means any officer of the Company as shall be designated and
appointed in accordance with the Company’s Bylaws.


2.22 “Option” means a stock option granted pursuant to Section six (6) of this
Plan.


2.23 “Option Agreement” means a written option agreement between the Company and
an Optionee.


2.24 “Optioned Stock” means the Common Stock subject to an Option.


2.25 “Optionee” means an Employee who receives an Option.


2.26 “Parent” means a “parent corporation”, whether now or hereafter existing,
as defined in Section 424(e) of the Code, or any successor provision.


2.27 “Participant” means an Employee designated to be granted an Award under the
Plan.


2.28 “Plan” means the Santeon Group Inc. 2012 Stock Option and Stock Award Plan.


2.29 “Reporting Person” means an officer, director, or greater than ten percent
(10%) shareholder of the Company within the meaning of Rule 16a-2 under the
Exchange Act, who is required to file reports pursuant to Rule 16a-3 under the
Exchange Act.


 
 

--------------------------------------------------------------------------------

 
2.30 "Restricted Stock" means Common Stock awarded to a Participant under this
Plan, subject to applicable restrictions.


2.31 "Restricted Stock Agreement" means a written restricted stock agreement
between the Company and the Restricted Stock Holder.


2.32 "Restricted Stock Award" means the grant of Restricted Stock pursuant to
the Plan.


2.33 "Restricted Stock Holder" means a Participant who receives Restricted Stock
pursuant to the Plan.


2.34 “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as the
same may be amended from time to time, or any successor provision.


2.35 “Securities Act” means the Securities Act of 1933, as amended.


2.36 “Share” means a share of the Common Stock, as may be adjusted as permitted
under the Plan.


2.37 “Stock Exchange” means any stock exchange or consolidated stock price
reporting system on which prices for the Common Stock are quoted at any given
time.


2.38 “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code, or any successor provision.


SECTION 3.  STOCK SUBJECT TO THE PLAN


Subject to the provisions for adjustment under the terms of this Plan, the
maximum aggregate number of Shares that may be optioned and sold under the Plan
shall be no more than 150,000 (one hundred fifty thousand) shares of Common
Stock issued and outstanding at any time. The Shares may be authorized, but
unissued, or reacquired Common Stock.  If an Award should expire or become
unexercisable for any reason without having been exercised in full, the
unpurchased Shares that were subject thereto shall, unless the Plan shall have
been terminated, become available for future grant under the Plan.  In addition,
any shares of Common Stock which are retained by the Company upon exercise of an
Award in order to satisfy the exercise price for such Award or any withholding
taxes due with respect to such exercise shall be treated as not issued and shall
continue to be available under the Plan.  Shares repurchased by the Company
pursuant to any repurchase right which the Company may have shall not be
available for future grant under the Plan.


SECTION 4.  ADMINISTRATION OF THE PLAN


4.1           Powers of the Administrator.  Subject to the provisions of this
Plan and, in the case of a Committee or firm designated by the Board, the
specific duties delegated by the Board to such Committee, or firm and subject to
the approval of any relevant authorities, including the approval, if required,
of any Stock Exchange, the Administrator shall have the authority, in its
discretion:


(a)  
to determine the Fair Market Value of the Common Stock, in accordance with the
provisions of the Plan;



(b)  
to select the Employees to whom Awards may from time to time be granted
hereunder;



(c)  
to determine whether and to what extent Awards are granted hereunder;



(d)  
to determine the number of shares of Common Stock to be covered by each such
Award granted hereunder;



 
 

--------------------------------------------------------------------------------

 
(e)  
to approve forms of agreement for use under the Plan;



(f)  
to determine the number of shares of Restricted Stock to be granted hereunder;



(g)  
to construe and interpret the terms of the Plan and Awards granted under the
Plan;



(h)  
to determine vesting schedules;



(i)  
to determine whether and under what circumstances an Award may be settled in
Common Stock or other consideration instead of cash; and



(j)  
to make any other determination and take any other action that the Administrator
deems necessary or desirable for the administration of the Plan.



4.2           Effect of Administrator’s Decision.  All decisions, determinations
and interpretations of the Administrator shall be final and binding on all
Participants.


4.3           Administration Pursuant to Section 162(m).  The Company expects to
have the Plan administered in accordance with the requirements for the award of
"qualified performance-based compensation” within the meaning of Section 162(m)
of the Code, as applicable.


SECTION 5.  ELIGIBILITY FOR AWARDS


5.1 Recipients of Grants.  Restricted Stock and Nonqualified Stock Options may
be granted to Employees, Officers, and Directors.  Incentive Stock Options may
be granted only to Employees.  An Employee who has been granted an Award may, if
he or she is otherwise eligible, be granted additional Awards.


5.2 Type of Award.  Each Award shall be designated in the Award Agreement as
either an Incentive Stock Option or a Nonqualified Stock Option, or as
Restricted Stock.  If not so designated, the Award will be treated as a
Nonqualified Stock Option.  Notwithstanding any such designations, to the extent
that the aggregate Fair Market Value of the Shares with respect to which Options
designated as Incentive Stock Options are exercisable for the first time by any
Optionee during any calendar year (under all plans of the Company or any Parent
or Subsidiary) exceeds $100,000, such excess Options shall be treated as
Nonqualified Stock Options.  For purposes of this requirement, Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the Shares subject to an Incentive Stock Option shall
be determined as of the date of the grant of such Option.


SECTION 6.  AWARDS OF OPTIONS


6.1 Term of Option.  The term of each Option shall be the term stated in the
Option Agreement; provided, however, that the term shall be no more than ten
(10) years from the date of grant thereof or such shorter term as may be
provided in the Option Agreement.  However, in the case of an Incentive Stock
Option granted to an Optionee who, at the time the Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Subsidiary, the term of the Option
shall be five (5) years from the date of grant thereof or such shorter term as
may be provided in the Option Agreement.
 
6.2 Option Exercise Price.  The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be such price as is determined by
the Administrator, except that (i) in the case of an Incentive Stock Option that
is granted to an Employee who, at the time of the grant of such Incentive Stock
Option, owns stock representing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any Subsidiary,
the per Share exercise price shall be no less than one hundred ten percent
(110%) of the Fair Market Value per Share on the date of grant,(ii) in the case
of an Incentive Stock Option that is granted to any other Employee, the per
Share exercise price shall be no less than one hundred percent (100%) of the
Fair Market Value per Share on the date of grant, and (iii) in the case of a
Non-qualified Stock Option, the per Share exercise price shall be no less than
one hundred percent (100%) of the Fair Market Value per Share on the Grant
Date..
 


 
 

--------------------------------------------------------------------------------

 
6.3 Consideration.  The consideration to be paid for the Shares to be issued
upon exercise of an Option, including the method of payment, shall be determined
by the Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant) and may consist entirely of (i) cash or check,
(ii) cancellation of indebtedness of the Company to Optionee, (iii) promissory
note (subject to approval by the Company), (iv) surrender of other Shares that
(A) have been owned by Optionee for more than six months on the date of
surrender or such other period as may be required to avoid a charge to the
Company’s earnings, and (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of Shares to be purchased by Optionee as
to which such Option shall be exercised, (v) if there is a public market for the
Shares and they are registered under the Securities Act, delivery of a properly
executed exercise notice together with such other documentation as the
Administrator and the broker, if applicable, shall require to effect an exercise
of the Option and delivery to the Company of the sale or loan proceeds required
to pay the aggregate exercise price and any applicable income or employment
taxes, (vi) any combination of the foregoing methods of payment, or (vii) such
other consideration and method of payment for the issuance of Shares to the
extent permitted under Applicable Laws.  In making its determination as to the
type of consideration to accept, the Administrator shall consider if acceptance
of such consideration may be reasonably expected to benefit the Company or
result in the recognition of compensation expense (or additional compensation
expense) for financial reporting purposes.
 
6.4 Vesting of Options


(a)           Vesting Schedule.  No Option will be exercisable until it has
vested.  The Administrator will specify the vesting schedule for each Option at
the time of grant of the Option, prior to the provision of services with respect
to which such Option is granted.


(b)
Acceleration of Vesting.  The vesting of one or more outstanding Options may be
accelerated by the Administrator at such times and in such amounts as it
determines in its sole discretion.  The vesting of Options may also be
accelerated in connection with a corporate transaction, as described below.



6.5 Procedure for Exercise; Rights as a Shareholder. An Option shall be deemed
to be exercised when written notice of such exercise has been given to the
Company in accordance with the terms of the Option by the person entitled to
exercise the Option and the Company has received full payment for the Shares
with respect to which the Option is exercised. An Option may not be exercised
for a fraction of a Share.  Full payment may, as authorized by the
Administrator, consist of any consideration and method of payment as described
above.  Until the issuance (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company) of the
stock certificate evidencing such Shares, no right to vote or receive dividends
or any other rights as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option.  The Company shall issue (or
cause to be issued) such stock certificate promptly upon exercise of the
Option.  No adjustment will be made for a dividend or other right for which the
record date is prior to the date the stock certificate is issued, except as
provided in Section 9 of the Plan.  Exercise of an Option in any manner shall
result in a decrease in the number of Shares that thereafter may be available,
both for purposes of the Plan and for sale under the Option, by the number of
Shares as to which the Option is exercised.


6.6           Exercise After Termination of Employment.


(a) Termination of Employment.  Except as otherwise provided herein, in the
event of termination of a Participant’s Continuous Status as an Employee with
the Company, such Participant may exercise his or her Option to the extent that
Participant was entitled to exercise it at the date of such termination, but
only within three (3) months after the date of such termination, or such other
longer period of time as is determined by the Administrator, provided that no
Option which is exercised after such three month period will be treated as an
Incentive Stock Option, and that in no event may an Option be exercised later
than the expiration date of the term of such Option as set forth in the Option
Agreement.  To the extent that Participant was not entitled to exercise the
Option at the date of such termination, or if Participant does not exercise such
Option to the extent so entitled within the time specified herein, the Option
shall terminate.  No termination shall be deemed to occur and this paragraph
shall not apply if Participant transfers employment among the Company and any of
its Subsidiaries.


 
 

--------------------------------------------------------------------------------

 
(b) Disability of Participant.  Notwithstanding the provisions set forth above,
in the event of termination of a Participant’s Continuous Status as an Employee
as a result of his or her Disability, Participant may, but only within twelve
(12) months (or, with respect to a Nonqualified Stock Option, such other longer
period of time, if any, as is determined by the Administrator) after the date of
such termination (but in no event later than the expiration date of the term of
such Option as set forth in the Option Agreement), exercise the Option to the
extent he or she is otherwise entitled to exercise it at the date of such
termination.  To the extent that Participant was not entitled to exercise the
Option at the date of termination, or if Participant does not exercise such
Option to the extent so entitled within the time specified herein, the Option
shall terminate.


(c) Death of Participant.  In the event of the death of a Participant during the
period of Continuous Status as an Employee, or within thirty (30) days following
the termination of Participant’s Continuous Status as an Employee, the Option
may be exercised, at any time within twelve (12) months (or, with respect to a
Nonqualified Stock Option, such other longer period of time, if any, as is
determined by the Administrator) after the date of death (but in no event later
than the expiration date of the term of such Option as set forth in the Option
Agreement), by Participant’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent
Participant was entitled to exercise the Option at the date of death or, if
earlier, the date of termination of the Continuous Status as an Employee.  To
the extent that Participant was not entitled to exercise the Option at the date
of death or termination, as the case may be, or if Participant or the
Participant’s estate (or, as applicable, heirs, personal representative,
executor or administrator) does not exercise such Option to the extent so
entitled within the time specified herein, the Option shall terminate.


6.7 Rule 16b-3.  Options granted to Reporting Persons shall comply with Rule
16b-3 and shall contain such additional conditions or restrictions as may be
required thereunder to qualify for the maximum exemption for Plan transactions.


6.8 Buyout Provisions.  The Administrator may at any time offer to buy out for a
payment in cash or Shares, an Option previously granted, based on such terms and
conditions as the Administrator shall establish and communicate to Optionee at
the time that such offer is made.


SECTION 7.  RESTRICTED STOCK AWARDS


7.1 Grant of Restricted Stock Awards.  Each Restricted Stock Award (i) shall be
for a number of Shares determined by the Administrator, and (ii) shall require
the Restricted Stock Holder to maintain Continuous Status as an Employee for a
restricted period determined by the Administrator in order for the restrictions
related to such Shares to lapse.  The restrictions and the duration of the
restricted period will be set forth in the Restricted Stock Agreement.  The
restricted period need not be the same for all Shares subject to the Restricted
Stock Award.  For vesting purposes, credit for service as an Employee prior to
the actual grant of the Restricted Stock Award may be given as part of the
Restricted Stock Award.


7.2 Consideration for Restricted Stock Awards.  Restricted Stock may be sold or
awarded under the Plan for such consideration as the Administrator may
determine, including (without limitation) cash, cash equivalents, full-recourse
promissory notes (subject to approval by the Plan Administrator), past services
and future services.


7.3 Rights of a Restricted Stock Holder.  Except for such restrictions, and
subject to provisions under the Plan relating to adjustments to Awards,
conditions on issuance of shares, and termination of the Participant’s
relationship with the Company, a Restricted Stock Holder shall have all the
rights of a shareholder, including but not limited to the right to receive all
cash dividends paid on such Restricted Stock and the right to vote such
Restricted Stock.  Dividends paid in securities or other property or stock
received in connection with a stock split or other distribution with respect to
the Restricted Stock shall be subject to the same restrictions as the Restricted
Stock.


 
 

--------------------------------------------------------------------------------

 
7.4 Vesting of Restricted Stock.  The restrictions imposed herein shall lapse,
and the Participant’s rights in the Restricted Stock shall vest, in accordance
with the schedule provided in the Restricted Stock Agreement.  If not so
specified in such Restricted Stock Agreement, the restrictions shall lapse
according to the following schedule:  restrictions on 33% of the Shares shall
lapse after one (1) year of Continuous Service as an Employee; the remaining 67%
of Shares shall vest pro rata semi-annually on the last day of each calendar six
month period over the following twenty-four (24) months of Continuous Service as
an Employee.  Upon the vesting of the Restricted Stock awarded under the Plan,
the Restricted Stock Holder shall be entitled to receive a certificate
representing the number of shares of Restricted Stock as to which restrictions
no longer apply, with the remaining shares of Restricted Stock subject to the
foregoing restrictions.  The Restricted Stock Holder shall execute a new stock
power with respect to any remaining Shares that are restricted.  The Restricted
Stock Holder shall be entitled to receive certificates for any Restricted Stock
as to which the Restricted Stock Holder's interest has become vested as provided
herein, and the Company shall issue the Restricted Stock Holder such
certificates.


7.5 Termination of Employment Relationship.  If a Restricted Stock Holder ceases
to maintain his or her Continuous Status as an Employee for any reason (other
than death or Disability), Restricted Stock theretofore awarded to such
Restricted Stock Holder and which at the time of such termination of his or her
Continuous Status as an Employee is subject to the restrictions imposed by this
Section shall, upon such termination of his or her Continuous Status as an
Employee, be forfeited and returned to the Company and the Restricted Stock
Holder shall have no further claim to or interest in such Restricted Stock.  If
a Restricted Stock Holder ceases to maintain his or her Continuous Status as an
Employee by reason of death or Disability, such Restricted Stock awarded to such
Restricted Stock Holder which, at the time of such termination of his or her
Continuous Status as an Employee, is subject to the restrictions imposed by this
Section, shall be free of restrictions and shall not be forfeited.


7.6 Issuance of Restricted Stock.  The Administrator shall request of the
Company that each certificate in respect of Restricted Stock awarded under the
Plan be registered in the name of the Restricted Stock Holder.  The Restricted
Stock Holder shall provide a stock power endorsed in blank to the Company and
any certificate representing the Restricted Stock shall bear the following (or a
similar) legend:


“The transferability of this certificate and the securities represented hereby
are subject to the terms and conditions (including forfeiture) contained in
the  Santeon Group Inc. 2012 Stock Option and Stock Award Plan. Copies of such
Plan are on file in the offices of Santeon Group, Inc.”


7.7 Adjustments to Restricted Stock Awards.  The Administrator may, in
anticipation of a Change in Control, make such adjustments in the terms and
conditions of outstanding Restricted Stock, as the Administrator in its sole
discretion determines are equitably warranted under the circumstances, including
declaring that any Restricted Stock Award not vested shall become fully
vested.  The Administrator in its discretion shall have the right to accelerate
the time at which the Restricted Stock shall become vested and may do so as to
one or more Restricted Stock Holders.


7.8 Restricted Stock Agreement.  At the time of a Restricted Stock Award, the
Participant shall enter into a Restricted Stock Agreement with the Company
agreeing to the terms and conditions of the Restricted Stock Award and such
other matters as the Company shall in its sole discretion determine.


7.9 Return of Unvested Restricted Stock.  Any Shares of Restricted Stock as to
which rights have not vested in accordance with this Plan and as to which a
Restricted Stock Holder no longer has any rights under this Plan shall be
returned to the Company which thereafter shall have all rights of ownership and
which may use such shares for further Awards under this Plan.


 
 

--------------------------------------------------------------------------------

 
SECTION 8.  STOCK WITHHOLDING TO SATISFY
WITHHOLDING TAX OBLIGATIONS


8.1 Withholding Tax.  At the discretion of the Administrator, Participants may
satisfy withholding obligations as provided in this paragraph.  When a
Participant incurs tax liability in connection with an Award, which tax
liability is subject to tax withholding under applicable tax laws (including,
without limitation, income and payroll withholding taxes), and Participant is
obligated to pay the Company an amount required to be withheld under applicable
tax laws, Participant may satisfy the withholding tax obligation by one or some
combination of the following methods: (a) by cash payment, (b) out of
Participant’s current compensation, (c) if permitted by the Administrator, in
its discretion, by surrendering to the Company Shares that (i) have been owned
by Participant for more than six (6) months on the date of surrender or such
other period as may be required to avoid a charge to the Company’s earnings, and
(ii) have a fair market value on the date of surrender equal to (or less than,
if other consideration is paid to the Company to satisfy the withholding
obligation) Participant’s marginal tax rate times the ordinary income
recognized, plus an amount equal to the Participant’s share of any applicable
payroll withholding taxes, or (d) if permitted by the Administrator, in its
discretion, by electing to have the Company withhold from the Shares to be
issued upon exercise of the Award, if any, that number of Shares having a Fair
Market Value equal to the amount required to be withheld.  For this purpose, the
Fair Market Value of the Shares to be withheld shall be determined on the date
that the amount of tax to be withheld is to be determined (the “Tax Date”).  In
making its determination as to the type of consideration to accept, the
Administrator shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company or result in the recognition of
compensation expense (or additional compensation expense) for financial
reporting purposes.


8.2 Reporting Persons.  Any surrender by a Reporting Person of previously owned
Shares to satisfy tax withholding obligations arising upon exercise of this
Award must comply with the applicable provisions of Rule 16b-3 and shall be
subject to such additional conditions or restrictions as may be required
thereunder to qualify for the maximum exemption from Section 16 of the Exchange
Act with respect to Plan transactions.


8.3 Form of Election.  All elections by a Participant to have Shares withheld to
satisfy tax withholding obligations shall be made in writing in a form
acceptable to the Administrator and shall be subject to the following additional
restrictions:


(a)  
the election must be made on or prior to the applicable Tax Date;



(b)  
once made, the election shall be irrevocable as to the particular Shares of the
Award as to which the election is made;



(c)  
if Participant is a Reporting Person, the election must comply with the
applicable provisions of Rule 16b-3 and shall be subject to such additional
conditions or restrictions as may be required thereunder to qualify for the
maximum exemption from Section 16 of the Exchange Act with respect to Plan
transactions; and



(d) all elections shall be subject to the consent or disapproval of the
Administrator.


8.4           Deferral of Tax Date.  In the event the election to have Shares
withheld is made by a Participant and the Tax Date is deferred under Section 83
of the Code because no election is filed under Section 83(b) of the Code,
Participant shall receive the full number of Shares with respect to which the
Award is exercised but such Participant shall be unconditionally obligated to
tender back to the Company the proper number of Shares on the Tax Date.


SECTION 9.  ADJUSTMENTS UPON CHANGES
IN CAPITALIZATION; CORPORATE TRANSACTIONS


9.1 Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, the number of Shares covered by each outstanding
Option, and the number of Shares that have been authorized for issuance under
the Plan but as to which no Awards have yet been granted or that have been
returned to the Plan upon cancellation or expiration of an Award, as well as the
price per Share covered by each such outstanding Award, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination, recapitalization or reclassification of the Common Stock, or any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.”  Such adjustment shall
be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive.  Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an Award.


 
 

--------------------------------------------------------------------------------

 
9.2 Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify Participants at least
fifteen (15) days prior to such proposed action.  To the extent not previously
exercised, Awards will terminate immediately prior to the consummation of such
proposed action.


9.3 Change in Control Transactions.  Except as otherwise provided in the
instrument that evidences the Option, in the event of any Change in Control,
each Option that is at the time outstanding shall automatically accelerate so
that each such Option shall, immediately prior to the specified effective date
for the Change in Control, become 100% vested.  Notwithstanding the foregoing,
vesting of shares subject to such Option shall not so accelerate if and to the
extent that (i) in the opinion of the Company’s accountants, it would render
unavailable “pooling of interest” accounting for a transaction that would
otherwise qualify for such accounting treatment; or (ii) such Option is, in
connection with the Change in Control, either to be assumed by the successor
corporation or parent thereof or to be replaced with a comparable award for the
purchase of shares of the capital stock of the successor corporation or its
parent corporation.  If the Administrator determines that such an assumption or
replacement will be made, the Administrator shall give notice of such
determination to the Participants and of the provisions of such assumption or
replacement, and any adjustments made (i) to the number and kind of shares
subject to the outstanding Awards (or to the options in substitution therefore),
(ii) to the exercise prices, and/or (iii) to the terms and conditions of the
stock options.  Any such determination shall be made in the sole discretion of
the Administrator and shall be final, conclusive and binding on all
Participants.  If such Award is assumed or replaced in the Change in Control and
is not otherwise accelerated at that time, vesting of all of the unvested shares
subject to such Award shall be accelerated in the event the Participant’s
employment or services should subsequently terminate within six months following
such Change in Control, unless such employment or services are terminated by the
Company for Cause or by the Participant voluntarily without Good Reason.  All
unexercised Awards shall terminate and cease to remain outstanding immediately
following the consummation of the Change in Control, except to the extent
assumed by the successor corporation or an affiliate thereof.


9.4 Certain Distributions.  In the event of any distribution to the Company’s
shareholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per share of Common Stock covered by each
outstanding Option to reflect the effect of such distribution.


SECTION 10.  GENERAL


10.1 Non-Transferability Of Options.  Unless otherwise provided under the Option
Agreement, Options may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution, and may be exercised or purchased during the lifetime
of Optionee, only by Optionee.


10.2 Time Of Granting Options.  The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award, or such later date as is determined by the
Administrator.  Notice of the determination shall be given to each Employee to
whom an Award is so granted within a reasonable time after the date of such
grant.


10.3 Conditions Upon Issuance Of Shares.  Shares shall not be issued pursuant to
the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act, the
Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any Stock Exchange.  As a condition to the exercise of an
Option, the Company may require the person exercising such Option to represent
and warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required by law.


10.4 Amendment and Termination.  The Board may at any time amend, alter, suspend
or discontinue the Plan, but no amendment, alteration, suspension or
discontinuation shall be made that would impair the rights of any Participant
under any grant theretofore made, unless mutually agreed otherwise, which
agreement must be in writing and signed by Participant and the Company.  In
addition, to the extent necessary and desirable to comply with Rule 16b-3 or
with Section 422 of the Code (or any other applicable law or regulation,
including the requirements of any Stock Exchange), the Company shall obtain
shareholder approval of any Plan amendment in such a manner and to such a degree
as required.


 
 

--------------------------------------------------------------------------------

 
10.5 Reservation Of Shares.  The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.  The inability of the
Company to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.


10.6 Information To Optionees.  At the time of issuance of any securities under
the Plan, the Company shall provide to Optionee a copy of the Plan and a copy of
any agreement(s) pursuant to which securities granted under the Plan are issued.


10.7 Employment Relationship.  The Plan shall not confer upon any Participant
any right with respect to continuation of employment or consulting relationship
with the Company, nor shall it interfere in any way with such Participant’s
right or the Company’s right to terminate his or her employment or consulting
relationship at any time, with or without cause.


10.8 Term Of Plan.  The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the shareholders of
the Company.  It shall continue in effect for a term of ten (10) years unless
sooner terminated as permitted herein.


10.9 Shareholder Approval.  Continuance of the Plan shall be subject to approval
by the shareholders of the Company within twelve (12) months before or after the
date the Plan is adopted.  Such shareholder approval shall be obtained in the
degree and manner required under applicable state and federal law and the rules
of any Stock Exchange upon which the Common Stock is listed and in accordance
with the Company’s bylaws.  In the event such approval is not obtained in a
timely manner, no Option granted hereunder shall be treated as an Incentive
Stock Option.




 
 

--------------------------------------------------------------------------------

 